Citation Nr: 1233170	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

2.  Entitlement to an initial rating in excess of 10 percent for left knee disability, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right and left knee disabilities, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2003 rating decision in which the RO implemented an August 2003 Board decision that granted service connection for stress-related physiological response affecting irritable bowel syndrome (IBS) and patellar spurring of the knees.  The RO assigned a 10 percent rating for stress-related physiological IBS, effective October 18, 1989, and also assigned initial 10 percent ratings for each knee, effective June 12, 1992.  Notice of the determinations was provided by correspondence dated December 23, 2003.  On December 23, 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2006.

In August 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2011).

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for his stress-related physiological IBS, and for patellar spurring of his knees, the Board characterized these matters in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2008, the Board granted a 30 percent rating for stress-related physiological IBS, effective October 18, 1989.  The Veteran's knee claims were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in an October 2010 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

In August 2011, the Board denied the Veteran's claims for higher initial ratings for his right and left knee disabilities.  The matter of his entitlement to a combined schedular rating in excess of 80 percent for service-connected disabilities was remanded to the RO for issuance of an SOC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a joint motion for partial remand filed by representatives for both parties, vacating the Board's decision insofar as it did not address the Veteran's entitlement to higher initial ratings for his right and left knee disabilities on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, and remanding the claims to the Board for further proceedings consistent with the joint motion.

As explained in further detail, below, in correspondence received in May 2012, the Veteran asserted that he "resigned [his] employment" in December 2011 due, "in most part," to his service-connected knee disabilities.  In light of that statement (and, as explained in more detail, below), the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to his knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For reasons expressed below, the matters of higher ratings for right and left knee disabilities that remain on appeal, along with the claim for a TDIU due to the knee disabilities, are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a finally preliminary matter, the Board points out that the current record does not reflect that the RO has completed the action requested in the Board's August 2011 remand of the Veteran's claim for a combined schedular rating in excess of 80 percent for service-connected disabilities.  The Board will consider that matter after the RO completes the action requested in the August 2011 remand and, if an appeal of that issue is perfected, the RO returns that matter to the Board.


REMAND

In light of points raised in the parties' joint motion for partial remand, and review of the claims file, the Board finds that further RO action this appeal is warranted.

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular rating does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id. 

With respect to the matter of a TDIU, to include on an extra-schedular basis, the Board notes that, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

In the joint motion, representatives for both parties agreed that the Board needed to address the Veteran's entitlement to higher initial ratings for his right and left knee disabilities on an extra-schedular basis.  In support of that conclusion, the parties pointed out that the record contained statements from the Veteran that his knee problems had affected his work over the years, and that he could no longer do his previous employment because he could not be on his feet for long periods of time.

After the joint motion was granted, the Veteran, in correspondence received in May 2012, asserted, in effect, that his knees disabilities had worsened.  He stated that he had "resigned [his] employment" in December 2011 due, "in most part," to "the continually increasing knee problems, pain, and its demoralizing effect on my work as well as the strain on my wife."  Thus, he appears to raise the matter of his entitlement to a TDIU in the context of his claim for higher initial ratings.  Given this, the claim for a TDIU is essentially a component of the matters of higher, extra-schedular ratings for right and left knee disabilities that remain on appeal.  See Rice, 22 Vet. App. at 447.

The Board notes that, although raised by the record, the RO has not meaningfully considered the Veteran's entitlement to higher ratings for service-connected right and left knee disabilities on an extra-schedular basis, nor has it adjudicated the matter of the entitlement to a TDIU due to those disabilities, to include on an extra-schedular basis.  Therefore, after giving the Veteran an opportunity to file a formal claim for a TDIU due to the right and lefts knee disabilities (and accomplishing other actions, noted below), to avoid any prejudice to the Veteran, the RO should fully adjudicate these matters, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In rendering each determination, the RO should specifically consider and discuss whether the procedures for referral for consideration of a higher rating for either knee disability or a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b) or 4.16(b), respectively, are invoked. 

Prior to adjudicating each matter, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

As regards VA records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Charleston, South Carolina, and the VA Community Based Outpatient Clinic (CBOC) in Savannah, Georgia, dated through January 25, 2010; the evidence suggests that more recent treatment records may be available.  The Veteran's electronic (Virtual VA) claims file also appears to reflect that the RO may possess one or more temporary folders containing materials potentially relevant to the matters on appeal; namely, documents pertaining to a September 2009 rating decision that denied claims for service connection for bilateral leg venous insufficiency. 

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Charleston VAMC and Savannah CBOC all outstanding records of VA evaluation and/or treatment of the Veteran's knees dated after January 25, 2010, and should associate any existing temporary folders with the current claims file.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran opportunity to provide additional information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should notify the Veteran of what is needed to support claims for higher, extra-schedular ratings for the knees, pursuant to 38 C.F.R. § 3.321(b), as well as what is needed to support the claim for a TDIU due to those disabilities to include on an-extra schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims for higher ratings that remain on appeal, and for a TDIU due to those disabilities.  

As noted, in adjudicating each claim, the RO should specifically consider and discuss whether the procedures for referral for consideration of a higher rating for either knee disability or a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b) or 4.16(b), respectively, are invoked. The RO should consider the claims in light of all pertinent evidence, in particular, evidence added to the claims file (to include evidence reflected in temporary folders) since the RO's last adjudication of the higher rating claims 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected right and knee disabilities..

2.  The RO should associate with the claims file any existing temporary folders .

3.  The RO should obtain from the Charleston VAMC and Savannah CBOC all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected knee disabilities, in particular, any relevant records dated after January 25, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should furnish to the Veteran and his representative a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO's letter should specifically explain what is needed to support claims for higher, extra-schedular ratings for service-connected knee disabilities, pursuant to 38 C.F.R. § 3.321(b), as well as what is needed to support the claim for a TDIU due to those disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

5.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for higher, extra-schedular ratings for service-connected right and left knee disabilities, and the matter of a TDIU due to those disabilities, in light of all pertinent evidence and legal authority In adjudicating each claim, the RO should specifically consider and discuss whether the procedures for referral for consideration of a higher rating for either knee disability or a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b) or 4.16(b), respectively, are invoked.

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to particularly include 38 C.F.R. §§ 3.321(b) and 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

